Title: Thomas Jefferson to Archibald Thweatt, 29 May 1810
From: Jefferson, Thomas
To: Thweatt, Archibald


          
            Dear Sir
             
                     Monticello 
                     May 29. 10.
          
          
		  
		  After sending off my letter of the 23d yours of the 20th came to hand. I shall now explain the article of the £210. which is the subject of it.
                  
                  John Flemings executors having advertised his personal estate for sale,
			 mrs Jefferson was very desirous to get a favorite housewoman of the name of Ursula. I attended the sale therefore and purchased her & two young boys her sons. Meriwether Skelton, who attended the sale, & purchased largely, run me up to 210.£ an exorbitant price as the woman was old, & the boys infants.
			 
                  I
			 do not recollect whether any writing passed, or even any formal verbal declaration, between the exrs & myself but I suppose they considered this as a paiment to me as executor of Bathurst Skelton to whom their testator was indebted: and certainly I so considered & entered it in my books. it could not then be a paiment to me as exr of mr Wayles, whose death did not take place till 4. months after. however as the sale was on credit, and before the day of paiment, I was become an exr of mr Wayles, perhaps we may have a right to consider the paiment to me in that capacity, unless the exrs of J.F. are in possession of some acknolegemt of mine as exr of Bath. Skelton. I suppose that a man’s private entries in his own books, are always justly under his own controul until settlement. I considered the money in my hands as liable to debts &
			 distribution. in the latter case two thirds would be my own. but it now appears, on the settlement, that his 
                  B.S’s debts will absorb the whole assets, & that there will be no distributable surplus.
			 I believe Meriwether Skelton, considered his purchases 
                  as also of J. Fleming’s estate which were very considerable, as held for distribution, & very possibly has never paid a farthing. tho’ I do not know this to be the case. it should be enquired into however. I believe Gilliam bought at the same sale & with the same expectation of holding till the division of the estate.
			 I do not write any letter to mr Ladd until I hear from you on this subject because I would wish your opinion after you recieve this explanation, & particularly as to what the letter to him should say.
          Since writing so far I have bethought me of turning to my pocket memm book of that day, and I find the entry made, on the ground, in these words under date of 1773. Jan. 21. ‘bought Ursula & her sons George & Bagwell of Fleming’s estate for £210. twelve months credit.’ I judge from this that no particular explanation took place, and that the purchase appeared as made in my personal capacity. had
			 I given a bond, it
			 would have been
			 noted. there is no obstacle then but in the credit given B.S’s estate in the account I filed with my answer. how far this is so you must give me your opinion. affectionate respects to mrs Thweatt & yourself,
          
            Th:
            Jefferson
        